DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 06/20/2022, page 9, with respect to the rejection of claims 3 and 7 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 3 and 7 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments/Remarks page 9, with respect to the rejection of claim 9 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. § 101  has been withdrawn. 
Applicant’s remaining arguments with respect to claim(s) 1-12 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.
Newly added claims 13-20 are addressed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2016/0254851; “Yan”) in view of Knapp (US 2019/0320358; “Knapp”) in view of Davis et al. (US 2018/0373304; “Davis”).
Regarding claim 1, Yan teaches a method to control a device, the method comprising: 
acquiring a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
detecting, if the first radio access technology (RAT) module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
controlling the device according to the detected wireless data packet features to enable one of the first radio access technology module and the second RAT module and disable the other one of the first radio access technology module and the second RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of powering down/turning off transmit/receive chains of a radio access technology when they are in an inactive state as taught by Knapp.  The motivation to do so would be to achieve power saving as a mobile device [Knapp ¶ 0140].
However, Yan in view of Knapp does not explicitly disclose the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability as taught by Davis. The motivation to do so would be to facilitate communication through any mix of wireless elements, radio technologies and communication channels to seamlessly provide the best communications link to a device [Davis ¶ 0081].
Regarding claim 5, Yan teaches a device control apparatus of a device, the apparatus comprising: 
a status determination module, configured to acquire a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
a feature detection module, configured to detect, if the first radio access technology module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
a mode selection module, configured to control the device according to the detected wireless data packet features to enable one of the first radio access technology module and the second RAT module and disable the other one of the first radio access technology module and the second RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of powering down/turning off transmit/receive chains of a radio access technology when they are in an inactive state as taught by Knapp.  The motivation to do so would be to achieve power saving as a mobile device [Knapp ¶ 0140].
However, Yan in view of Knapp does not explicitly disclose the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability as taught by Davis. The motivation to do so would be to facilitate communication through any mix of wireless elements, radio technologies and communication channels to seamlessly provide the best communications link to a device [Davis ¶ 0081].
Regarding claim 9, Yan in view of Knapp in view of Davis teaches a non-transitory storage medium of the device of claim 1, comprising a stored program, wherein when the program is run, the device is controlled to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium].
Regarding claim 10, Yan in view of Knapp in view of Davis teaches a processor, configured to run a program, wherein the program is run to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium; ¶ 0049: implementation through processor].
Regarding claim 11, Yan in view of Knapp in view of Davis teaches a terminal, comprising: one or more processors, a memory, and one or more programs, wherein the one or more programs are stored in the memory, and configured to be executed by the one or more processors, and when executed, the one or more programs cause the one or more processors to perform the method of claim 1 [Yan ¶ 0017, Fig. 1: wireless device; ¶ 0049: processors; ¶ 0050: memory and software].
Regarding claim 12, Yan in view of Knapp in view of Davis teaches a computer program product, wherein the computer program product is tangibly stored on a computer-readable medium and includes computer-executable instructions that, when executed, cause at least one processor to perform the method of claim 1 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium; ¶ 0049: implementation through processor].
Regarding claim 13, Yan teaches a device, comprising, 
a control apparatus [Yan ¶ 0023, Fig. 2: control unit 170], 
a first RAT module for a second RAT connection [Yan ¶ 0025, Fig. 2: first radio access technology, e.g., GSM radio access technology base band processor 160], and 
a second RAT module for second RAT connection [Yan ¶ 0025, Fig. 2: second radio access technology, e.g., example, the WCDMA radio access technology base band processor 165], the control apparatus comprising:  
a status determination module, configured to acquire a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
a feature detection module, configured to detect, if the first RAT module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
a mode selection module, configured to control the device according to the detected wireless data packet features to enable one of the first RAT module and the second RAT module and disable the other one of the first RAT module and the second RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of powering down/turning off transmit/receive chains of a radio access technology when they are in an inactive state as taught by Knapp.  The motivation to do so would be to achieve power saving as a mobile device [Knapp ¶ 0140].
However, Yan in view of Knapp does not explicitly disclose the device is a lighting device [Davis ¶ 0269: device may be integrated into one of lighting systems; lights, lighting fixtures, lamps, luminarie, etc.] having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability as taught by Davis. The motivation to do so would be to facilitate communication through any mix of wireless elements, radio technologies and communication channels to seamlessly provide the best communications link to a device [Davis ¶ 0081].
Regarding claim 17, Yan in view of Knapp in view of Davis teaches a method to control the device of claim 13, the method comprising: 
using the status determination module to acquire a network module status of the device [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode], 
using the feature detection module to detect, if the first RAT module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
using the mode selection module to control the device according to the detected wireless data packet features to enable one of the first RAT module and the second RAT module and disable the other one of the first RAT module and the second RAT  module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Yan in view of Knapp does not explicitly disclose the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
Regarding claim 18, Yan in view of Knapp in view of Davis teaches a non-transitory storage medium of a device, the device comprising, 
a control apparatus [Yan ¶ 0023, Fig. 2: control unit 170], 
a first RAT module for a second RAT connection [Yan ¶ 0025, Fig. 2: first radio access technology, e.g., GSM radio access technology base band processor 160], and 
a second RAT module for second RAT connection [Yan ¶ 0025, Fig. 2: second radio access technology, e.g., example, the WCDMA radio access technology base band processor 165], the control apparatus comprising: 
a status determination module, configured to acquire a network module status of the device, wherein the network module status indicates whether the first radio access technology (RAT) module or the second RAT module of the device is enabled [Yan ¶ 0032: control unit makes a determination if the first and second radio access technologies are in idle or active mode]; 
a feature detection module, configured to detect, if the first radio access technology module and the second RAT module are enabled, wireless data packet features in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
a mode selection module, configured to control the device according to the detected wireless data packet features to enable one of the first radio access technology module and the second RAT module and disable the other one of the first radio access technology module and the second RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal characteristics)], 
wherein the non-transitory storage medium of the device comprises a stored program, wherein when the program is run, the device is controlled to perform the method of claim 17 [Yan ¶ 0050: If implemented in software, the functions may be stored as one or more instructions or code on a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Yan in view of Knapp does not explicitly disclose the device is a lighting device having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection.
However, in a similar field of endeavor, Davis teaches the device is a lighting device [Davis ¶ 0269: device may be integrated into one of lighting systems; lights, lighting fixtures, lamps, luminarie, etc.] having a first RAT module that is a WIFI module for WIFI connection and a second RAT module that is a Bluetooth module for Bluetooth connection [Davis ¶ 0060: Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors, and aerials that provide a network Wi-Fi and Wi-Fi peer-to-peer connection, or connections, individually or concurrently, with the ability to optionally support Bluetooth].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
Regarding claim 19, Yan in view of Knapp in view of Davis teaches the lighting device of claim 13, however, Yan does not explicitly disclose further comprising a light emitting apparatus.
However, Davis teaches further comprising a light emitting apparatus [Davis ¶ 0269: device may be integrated into one of lighting systems; lights, lighting fixtures, lamps, luminarie, etc.].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the dual RAT device that employs WIFI and Bluetooth communication capability and that may be integrated into a light emitting apparatus as taught by Davis.  The motivation to do so would be to provide dynamic energy measurement and tracking of electrical apparatuses, devices and systems [Davis ¶ 0248].

Claim 2-3, 6-7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Knapp in view of Davis in view of Hong (US 2020/0351696) [“Hong”].
Regarding claim 2, Yan in view of Knapp in view of Davis teaches the method of claim 1, wherein if the wireless data packet features indicate first communication features, enabling the first RAT module and disabling the second RAT module; or if the wireless data packet features indicate second communication features, enabling the second RAT module and disabling the first RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module.
However, in a similar field of endeavor, Hong teaches the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 3, Yan in view of Knapp in view of Davis teaches the method claim 1, wherein detecting wireless data packet features in a wireless network environment where the device is located comprises: 
acquiring a wireless data packet in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
selecting one of the first communication features and the second communication features as features indicated by the wireless data packet features [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan in view of Knapp in view of Davis does not explicitly disclose parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet.
However, in a similar field of endeavor, Hong teaches parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 6, Yan in view of Knapp in view of Davis teaches the apparatus of claim 5, wherein if the wireless data packet features indicate first features, the mode selection module enables the first RAT module and disables the second RAT module; or if the wireless data packet features indicate second communication features, the mode selection module enables the second RAT module and disables the first RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 5 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module.
However, in a similar field of endeavor, Hong teaches the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 7, Yan in view of Knapp in view of Davis teaches the apparatus of claim 5, wherein detecting wireless data packet features in a wireless network environment where the device is located comprises: 
by means of the feature detection module, acquiring a wireless data packet in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
using the more obvious one of the first communication features and the second communication features as features indicated by the wireless data packet features [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan in view of Knapp in view of Davis does not explicitly disclose parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet.
However, in a similar field of endeavor, Hong teaches parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 14, Yan in view of Knapp in view of Davis teaches the device of claim 13, wherein if the wireless data packet features indicate first features, the mode selection module enables the first RAT module and disables the second RAT module; or if the wireless data packet features indicate second communication features, the mode selection module enables the second RAT module and disables the first RAT module [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan does not explicitly disclose when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively.
However, in a similar field of endeavor, Knapp teaches when a first RAT and second RAT are enabled and disabled, the first RAT and second RAT are turned on and turned off, respectively [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module.
However, in a similar field of endeavor, Hong teaches the wireless data packet features indicate WIFI features associated with a WIFI module or Bluetooth features associated with the Bluetooth module [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].
Regarding claim 15, Yan in view of Knapp in view of Davis teaches the device of claim 13, wherein detecting wireless data packet features in a wireless network environment where the device is located comprises: 
by means of the feature detection module, acquiring a wireless data packet in a wireless network environment where the device is located [Yan ¶ 0030, Fig. 3: wireless device 100 receives GSM (i.e. first RAT) and WCDMA (i.e. second RAT) signals on the separate antennas 105, 110; control unit determines whether each of the signals falls below a threshold for acceptable reception due to, e.g., low signal strength (RSRP, RSCP, etc.) and/or decoding failures of BCH or PCH (i.e. detected packet features)]; and 
using the more obvious one of the first communication features and the second communication features as features indicated by the wireless data packet features [Yan ¶ 0032: If the signal received on one of the antennas (in this example, the second antenna 110) falls below a predetermined threshold, the control unit 170 configures the RF switch 115 to disconnect the transceiver of the radio access technology (in this example, the WCDMA transceiver 155) assigned to the second antenna 110 from that antenna (325) and sets the radio access technology to idle mode (here it is clear that either the first RAT or second RAT may be disabled/enabled based on received signal features wherein features may be broadly interpreted to encompass signals for a respective RAT above/below a threshold.  In other words, if a value of a first signal of a first RAT is above a threshold, then the signal has first communication features)].
However, Yan in view of Knapp in view of Davis does not explicitly disclose parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet.
However, in a similar field of endeavor, Hong teaches parsing the wireless data packet to acquire WIFI features and Bluetooth features of the wireless data packet [Hong ¶ 0169: receiving MDT configuration information from a base station is received, the MDT configuration information including an identifier of a target network environment; ¶ 0173: when the target network environment includes the target Wi-Fi network environment, the identifier of the target network environment may include an SSID of the target Wi-Fi network environment; or when the target network environment includes the target BT network environment, the identifier of the target network environment may include a name of the target BT network environment (i.e. wireless packet may indicate network environment is Wi-Fi or BT)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of determining whether to operate in a Wi-Fi environment or Bluetooth environment based on signaling from a network as taught by Hong.  The motivation to do so would be to reduce power consumption in devices that operate in both a Wi-Fi and Bluetooth mode [Hong ¶ 0005].

Claims 4, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Knapp in view of Davis in view of Liu et al. (US 2021/0051459) [“Liu”].
Regarding claim 4, Yan in view of Knapp in view of Davis teaches the method claim 1, however, does not explicitly disclose wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state.
However, Yan teaches wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on.
However, in a similar field of endeavor, Liu teaches wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on [Liu ¶ 0060: instrument may be preset to enable a Bluetooth function by default after being started up].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of configuring a device to enable a radio by default at start-up as taught by Liu.  The motivation to do so would be to improve transmission efficiency [Liu ¶ 0007].
Regarding claim 8, Yan in view of Knapp in view of Davis teaches the apparatus of claim 5, however, does not explicitly disclose wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state.
However, Yan teaches wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 5 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on.
However, in a similar field of endeavor, Liu teaches wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on [Liu ¶ 0060: instrument may be preset to enable a Bluetooth function by default after being started up].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of configuring a device to enable a radio by default at start-up as taught by Liu.  The motivation to do so would be to improve transmission efficiency [Liu ¶ 0007].
Regarding claim 16, Yan in view of Knapp in view of Davis teaches the device of claim 13, wherein the WIFI module or the Bluetooth module of the device is turned on when the device however, does not explicitly disclose wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state.
However, Yan teaches wherein the first RAT module or the second RAT module of the device is turned on when set to an enabled state [Knapp ¶ 0140: Transmit and receive chains 950 may be used to or configured to support communications according to a first RAT, and transmit and receive chains 955 may be used to or configured to support communications according to a second RAT, wherein UE power management controller 915 may operate to turn one or more of these components, or portions of these components, on or off to save power].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Yan in view of Knapp in view of Davis does not explicitly disclose wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on.
However, in a similar field of endeavor, Liu teaches wherein the WIFI module or the Bluetooth module of the device is set to an enabled state when the device is delivered or when the device is powered on [Liu ¶ 0060: instrument may be preset to enable a Bluetooth function by default after being started up].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with the method of configuring a device to enable a radio by default at start-up as taught by Liu.  The motivation to do so would be to improve transmission efficiency [Liu ¶ 0007].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Knapp in view of Davis in view of Saes et al. (US 2019/0349217; “Saes”).
Regarding claim 20, Yan in view of Knapp in view of Davis teaches the lighting device of claim 19, however, does not explicitly disclose wherein the light emitting apparatus is a LED light.
However, in a similar field of endeavor, Saes teaches wherein the light emitting apparatus is a LED light [Saes ¶ 0036: artificial lighting device, for example, may take the form of a lamp, light fixture, or other luminaire that incorporates a light source, where the light source by itself contains no intelligence or communication capability, such as one or more LEDs or the like, or a lamp (e.g. “regular light bulbs”) of any suitable type; see also Fig. 1 showing lighting device comprising LED 11 BLE radio 13 and Wi-Fi radio 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of switching off a radio of a RAT based on measurements over multiple RATs of a dual RAT device as taught by Yan with a dual BLE/WiFi capable lighting device comprising an LED light as taught by Saes.  The motivation to do so would be to provide coexistence of multiple potentially interfering radio-frequency technologies, for example, in a light fixture that may be configured as node of a wireless network in a lighting system [Saes ¶ 0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474